DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a notice of allowability. 
Claims 1-7 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 5 are allowable because the recited limitations for a second supply path in which the degasser is not fitted to the tube body, and a controller, configured to switch a supply path of the functional ink to the second supply path when a viscosity of the functional ink is higher than or equal to a predetermined value, and the controller is configured to switch the supply path to the first supply path when the viscosity of the functional ink is lower than the predetermined value, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-4 and 6-7 are allowable as depending from an allowable base claim.
A close prior art reference here made of record, Nakamura (US 2014/0111585 A1), discloses an ink supplying device and an inkjet printer, the ink supply portion includes an ink tank, a deaeration portion (degasser), an upstream-side ink flow path and a downstream side ink flow path, in which the deaeration portion includes an ink branching portion, plural deaeration modules arranged in parallel in an ink flow path, plural pumps, and an ink converging portion, and respective plural deaeration modules are arranged between the ink branching portion and the ink converging portion in corresponding branch flow paths, and respective pumps are arranged in series to corresponding deaeration modules in the branch flow paths, allowing ink to flow in corresponding deaeration modules. Nakamura does not disclose a second supply path in which the degasser is not fitted to the tube body, and a controller configured to switch the supply 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743